Citation Nr: 1210300	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for the residuals of a right ankle sprain.  

2.  Entitlement to a higher (compensable) initial rating for degenerative joint disease of the thoracic and lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1979 to May 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for service connection for the residuals of a right ankle sprain; there are no questions of fact or law remaining before the Board in this matter.  

2.  In March 2010, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal seeking a higher (compensable) initial rating for service-connected degenerative joint disease of the thoracic and lumbar spine; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for the residuals of a right ankle sprain.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of a higher (compensable) initial rating for degenerative joint disease of the thoracic and lumbar spine.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the issues addressed in this decision have been withdrawn, the VCAA does not apply.  

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In correspondence dated and received in March 2010, the Veteran wrote that he wished to withdraw his appeals as to service connection for the residuals of a right ankle sprain and for a higher (compensable) initial rating for the service-connected back disability that was before the Board; hence, both issues on appeal are 

withdrawn, and there is no allegation of error of fact or law for appellate consideration on these claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.  


ORDER

The appeal for service connection for the residuals of a right ankle sprain is dismissed.  

The appeal for a higher (compensable) initial rating for degenerative joint disease of the thoracic and lumbar spine is dismissed.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


